1

2

3

4

5

6

7                                   UNITED STATES DISTRICT COURT

8                                 SOUTHERN DISTRICT OF CALIFORNIA

9
                                                              Case No.: 18cv2427-LAB (BLM)
10   HTC CORPORATION and HTC AMERICA,
     INC.,
11                                                            ORDER
                                            Plaintiffs,
12                                                            (1) GRANTING IN PART AND DENYING
     v.                                                       IN PART HTC'S MOTION TO STRIKE
13
                                                              DKT. 1 & 2
     TELEFONAKTIEBOLAGET LM ERICSSON and
14                                                            [ECF No. 4.]
     ERICCSON, INC.,
15                                      Defendants.           and
16
                                                              (2) DENYING HTC’S MOTION TO FILE
17                                                            DOCUMENTS UNDER SEAL
                                                              [ECF No. 5]
18

19          On October 23, 2018, Plaintiffs filed a motion requesting the Court to strike Plaintiffs’

20   Motion to Compel Rule 45 Production and Rule 30(b)(6) Testimony from Qualcomm [ECF No. 1

21   (“Motion to Compel”)] and Plaintiffs’ Motion for Nunc Pro Tunc [ECF No. 2]. ECF No. 4. The

22   Court notes that the Motion to Compel is the initiating document for this case, and as such, it

23   may not be stricken until there is a redacted or amended motion to replace it. Accordingly, the

24   Court DENIES Plaintiffs’ motion to strike the Motion to Compel. However, the Court grants

25   Plaintiffs leave to file a renewed motion to strike after Plaintiffs have filed a redacted or amended

26   Motion to Compel. The Court GRANTS Plaintiffs motion to strike their Motion for Nunc Pro Tunc

27   [ECF No. 2] and DIRECTS the Clerk’s Office to strike the Motion for Nunc Pro Tunc from the

28   record.

                                                          1
                                                                                       18cv2427-LAB (BLM)
1           Also on October 23, 2018, Plaintiffs filed a motion requesting the Court to file the entire

2    Motion to Compel, including supporting exhibits, under seal. ECF No. 5 (“Motion to File Under

3    Seal”). In support, Plaintiffs state that Defendant Ericsson requested that exhibits 5 through 9

4    of the Motion to Compel and “any discussion of them” be filed under seal because they are

5    confidential. Id. at 2. The Court finds that the explanation regarding the confidential nature of

6    exhibits 5 through 9 is insufficient to justify filing the entire document under seal and protected

7    from public view. The Court reminds Plaintiffs to consult Chambers Rules for the undersigned

8    magistrate judge, which states the following:

9                   No document may be filed under seal, i.e., closed to inspection by the public
            except pursuant to a Court order that authorizes the sealing of the particular
10
            document, or portions of it. A sealing order may issue only upon a showing that
11          the information is privileged or protectable under the law. The request must be
            narrowly tailored to seek sealing only of the confidential or privileged material. To
12          file a document under seal, the parties must comply with the procedures explained
            in Section II.j of the Electronic Case Filing Administrative Policies and Procedures
13
            Manual for the United States District Court for the Southern District of California
14          and Civil Local Rule 79.2. In addition, in accordance with Judge Major's
            preferences, a party must file a “public” version of any document that it seeks to
15          file under seal. In the public version, the party may redact only that information
            that is deemed “Confidential.’” The party should file the redacted document(s)
16
            simultaneously with a joint motion or ex parte application requesting that the
17          confidential portions of the document(s) be filed under seal and setting forth good
            cause for the request.
18

19   Accordingly, the Court DENIES Plaintiffs’ Motion to File Under Seal. However, the Court grants

20   Plaintiffs leave to file a renewed Motion to File Under Seal that corrects these deficiencies.

21          IT IS SO ORDERED.

22

23   Dated: 10/24/2018

24

25

26
27
28

                                                      2
                                                                                      18cv2427-LAB (BLM)
